IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40428
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAY MARTIN,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:98-CR-125-ALL
                        - - - - - - - - - -
                          January 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ray Martin pleaded guilty to theft of Government property, a

violation of 18 U.S.C. § 641, after he illegally harvested timber

on Government land.   He now appeals his sentence.   He argues that

the district court erred in denying him a three-level reduction

for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1.

Entry of a plea of guilty prior to the commencement of trial

combined with truthfully admitting the conduct comprising the

offense of conviction, and truthfully admitting or not falsely

denying any additional relevant conduct for which the defendant


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-40428
                                 -2-

is accountable under § 1B1.3 constitutes significant evidence of

acceptance of responsibility.   § 3E1.1, comment. (n.3).     However,

Martin did not admit that he stole timber from the Government,

nor did he admit the relevant conduct stemming from the illegally

harvested timber from property belonging to others.      Martin was

denied the three-level reduction because he maintained that other

people he employed were responsible for the illegal harvest, and

he did not see his actions as criminal.      He blamed others,

including the Government, for his incarceration, and while in

custody pending trial, he escaped.    Conduct such as an escape,

which results in an enhancement under § 3C1.1 for obstruction of

justice (as it did in this case), generally indicates that the

defendant has not accepted responsibility for his criminal

conduct.   § 3E1.1, comment. (n.4); see United States v. Ayala, 47

F.3d 688, 690-91 (5th Cir. 1995).    The district court did not err

in refusing to award Martin a three-level adjustment for

acceptance of responsibility.

     Martin argues that the district court erred in not

sustaining his objection to a two-level increase pursuant to

§ 2B1.1(b)(4)(A) for more than minimal planning.      He contends

that the statement of Debra Shaw contained in the presentence

report (PSR), to which FBI Agent Ronayne testified at the

sentencing hearing and on which the court relied in assessing the

two-level increase, was not reliable.      A district court has

discretion to adopt a PSR’s facts without more specific inquiry

or explanation if the defendant presents only general unsupported

objections to the report.   See United States v. Gray, 105 F.3d
                            No. 00-40428
                                 -3-

956, 969 (5th Cir. 1997).   Martin made only unsupported

assertions that Shaw’s statement lacked credibility.   A court may

rely on hearsay testimony from law enforcement officials at

sentencing hearings.    See United States v. Gray, 105 F.3d 956,

969 (5th Cir. 1997).

     Martin presented no evidence that either Agent Ronayne or

Shaw lacked credibility or that Shaw’s statements to Agent

Ronayne were in fact false.   Moreover, Agent Ronayne’s testimony

pertained to only one of several tracts from which Martin

illegally cut timber.   The district court did not clearly err in

assessing a two-level enhancement for more than minimal planning.

See United States v. McCord, 33 F.3d 1434, 1454 (5th Cir. 1994).

     AFFIRMED.